Title: From John Adams to the President of Congress, 17 July 1781
From: Adams, John
To: President of Congress,McKean, Thomas



Amsterdam, 17 July 1781. RC and signature in John Thaxter’s hand PCC, No. 84, III, f. 319–329 printed : Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 4:584–588.
John Thaxter wrote this letter during John Adams’ absence at Paris. It contains a full English translation of the memorial that the burgomasters and pensionary of Amsterdam presented to William V on 8 June. It appeared in Dutch newspapers, including the Gazette de Leyde of 17 July. Thaxter also noted that on 6 July the States General had revoked their order requiring merchant ships to remain in whatever port they found themselves upon learning of the war with England.
